NUMBER 13-08-00390-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


BENIGNO CERDA, JR. AND FRANCISCO CERDA,                                  Appellants,

                                          v.

COASTAL KING, LTD.,                                                         Appellee.


                  On appeal from the 370th District Court
                        of Hidalgo County, Texas.



                        MEMORANDUM OPINION

              Before Justices Yañez, Rodriguez, and Benavides
                     Memorandum Opinion Per Curiam

      This cause is before the Court on appellee’s motion to dismiss appeal. Appellants,

Benigno Cerda, Jr. and Franscisco Cerda, attempted to perfect an appeal from an order

granting summary judgment and entering death penalty sanctions (“summary judgment

order”) entered by the 370th District Court of Hidalgo County, Texas, in cause number
C-1930-06-G(1). On January 22, 2008, the trial court signed a summary judgment order

disposing of all claims and causes of action against appellants. Appellants failed to timely

file a motion for new trial or motion to modify judgment within thirty days after the summary

judgment order was signed. See Tex. R. Civ. P. 329b(a). On February 22, 2008,

appellants filed an untimely motion to modify the judgment. On May 20, 2008, the trial

court signed a second order granting summary judgment and entering death penalty

sanctions. The trial court’s plenary power in this matter expired on February 21, 2008.

See Tex. R. Civ. P. 329b(d). Accordingly, any orders or judgments entered after that date

are void. Appellants filed a notice of appeal from the May 20, 2008, modified order on

June 19, 2008. Pursuant to Tex. R. App. P. 26.1, appellants’ notice of appeal was due on

February 21, 2008, but was not filed until June 19, 2008.

       On July 10, 2008, the Clerk of this Court sent notice of this defect so that steps

could be taken to correct the defect, if it could be done. Appellants were advised that, if

the defect was not corrected within ten days from the date of receipt of this Court’s letter,

the appeal would be dismissed. Appellee has filed a motion to dismiss indicating this Court

does not have jurisdiction. To date, no response has been received from appellants in

regards to the Court’s letter or appellee’s motion to dismiss.

       The Court, having examined and fully considered the documents on file, hereby

GRANTS appellee’s motion to dismiss. Accordingly, the appeal is DISMISSED FOR

WANT OF JURISDICTION.

                                                                 PER CURIAM

Memorandum Opinion delivered and
filed this the 16th day of April, 2009.


                                             2